DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of the species of formula (3) in the reply filed on 10/25/2022 is acknowledged.
Claims 34–45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Certified copies of the priority documents have been received in Application No. in application 14/159,614.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claims 29–32 and 46–48 are rejected under pre-AIA  35 U.S.C. 102(a), 102(b), and 102(e) as being anticipated by Kwong et al. US-20080261076-A1 (hereafter "Kwong").
It is noted that Kwong et al. US-20080261076-A1 is cited on the IDS of 05/28/2020.
Regarding claims 29–32 and 46–48, Kwong teaches an organic light emitting device comprising an anode, a cathode, and an emissive organic layer disposed between the anode and the cathode, wherein the organic emissive layer comprises a compound of a formula I or II (¶ [0008], [0013]).  Kwong teaches specific examples of the compound of formula I or II including Compound 9, Compound 20
    PNG
    media_image1.png
    344
    379
    media_image1.png
    Greyscale
, and Compound 23 (¶ [0032]).
The device comprising Compound 9, Compound 20, or Compound 23 of Kwong meets claims 29–32 and 46–48.
For example, the Compound 20 of Kwong is a compound of the claimed formula (1), (2), and (4) and the claimed formula (3) wherein: 
	M31 represents iridium;
	A31 and A32 are each carbon;
	R33 and R34 represent a substituent and are joined to form a ring and R35 and R36 represent hydrogen;
	Z32 represents an aromatic hydrocarbon ring (a benzene ring);
	each of L32 and L33 represents an oxygen atom;
	E31 represents an atomic group for forming a bidentate ligand together with L31 and L32;
	k represents an integer or 2;
	l represents an integer of 1;
	k + l is 3;
	S31 is not required to be present and S32 is a substituent (p);
	n is 0 and m is 1; and
	n + m is 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 29–31, 33, and 46–48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamatani et al. US-20060177694-A1 (hereafter "Kamatani"). 
It is noted that Kamatani et al. US-20060177694-A1 is cited on the IDS of 05/28/2020.
Regarding claims 29–31, 33, and 46–48, Kamatani teaches an organic luminescence device, comprising: a pair of electrodes disposed on a substrate, and a luminescence unit comprising at least one organic compound disposed between the electrodes, wherein the organic compound comprises a metal coordination compound having at least one partial structure represented by the formula (1) (¶ [0070], ¶ [0037], [0040]).  Kamatani teaches the compound causes high-efficiency luminescence, retains high luminance for a long period, and show little deterioration by current passage (¶ [0103]).  Kamatani teaches specific examples of the metal coordination compound having at least one partial structure represented by the formula (1) (¶ [0158]) including compound 161 (Table 6 pages 17–18):

    PNG
    media_image2.png
    57
    888
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    101
    889
    media_image3.png
    Greyscale

wherein the metal coordination compound having at least one partial structure represented by the formula (1) has the structure 
    PNG
    media_image4.png
    148
    127
    media_image4.png
    Greyscale
(¶ [0037]) where Ph is 
    PNG
    media_image5.png
    145
    144
    media_image5.png
    Greyscale
 and Iq2 is 
    PNG
    media_image6.png
    148
    204
    media_image6.png
    Greyscale
 (¶ [0158]).

Kamatani does not specifically teach a compound as Compound 161 wherein the C4H9 group is 
    PNG
    media_image7.png
    93
    145
    media_image7.png
    Greyscale
 or 
    PNG
    media_image8.png
    114
    139
    media_image8.png
    Greyscale
 and/or the C6H13 group is 
    PNG
    media_image9.png
    142
    126
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    122
    214
    media_image10.png
    Greyscale
,
    PNG
    media_image11.png
    148
    144
    media_image11.png
    Greyscale
,
    PNG
    media_image12.png
    121
    197
    media_image12.png
    Greyscale
, or 
    PNG
    media_image13.png
    143
    132
    media_image13.png
    Greyscale
,
    PNG
    media_image14.png
    123
    107
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    133
    113
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    110
    148
    media_image16.png
    Greyscale
, or 
    PNG
    media_image17.png
    127
    181
    media_image17.png
    Greyscale
.  However, Kamatani teaches that the substituent of groups A and B may be a linear or branched alkyl group (¶ [0050]).
Given the general formula and teachings of Kamatani, it would have been obvious to one of ordinary skill in the pertinent art at the time the invention was made to make the positional isomer of the C4H9 and/or C6H13 group in the compound 161 wherein the C4H9 group is 
    PNG
    media_image7.png
    93
    145
    media_image7.png
    Greyscale
 or 
    PNG
    media_image8.png
    114
    139
    media_image8.png
    Greyscale
 and/or the C6H13 group is 
    PNG
    media_image9.png
    142
    126
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    122
    214
    media_image10.png
    Greyscale
,
    PNG
    media_image11.png
    148
    144
    media_image11.png
    Greyscale
,
    PNG
    media_image12.png
    121
    197
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    143
    132
    media_image13.png
    Greyscale
,
    PNG
    media_image14.png
    123
    107
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    133
    113
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    110
    148
    media_image16.png
    Greyscale
, or 
    PNG
    media_image17.png
    127
    181
    media_image17.png
    Greyscale
.  One of ordinary skill in the pertinent art would have been motivated to produce additional compounds represented by the general formula of Kamatani in order to pursue the known options within their technical grasp and would expect the isomeric compounds to be useful in the luminescence unit of the device of Kamatani and possess the properties described above taught by Kamatani.  A prima facie case of obviousness exists when chemical compounds have very close structural similarity and similar utilities.  See MPEP § 2144.09 I.  When compounds which are position isomers or homologs are of sufficiently close structural similarity, there is an expectation that such compounds possess similar properties.  See MPEP § 2144.09 II.

Kamatani does not specifically recite a compound as Compound 161 wherein group A of the partial structure represented by the formula (1) is a five membered ring.  However, Kamatani teaches in the formula (1) and (2), a phenyl or thienyl (¶ [0043]), and teaches exemplary compounds wherein ring A is a thienyl group (see Table 4, page 15 and Table 5 page 16 citing Tn1 to Tn4, see ¶ [0158]).
Therefore, given the general formula and teachings of Kamatani, it would have been obvious to one of ordinary skill in the pertinent art at the time the invention was made to substitute the phenyl group A in the modified compound 161 with a thienyl ring, because Kamatani teaches the variable may suitably be selected as thienyl and teaches exemplary compounds where group A is thienyl.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in the luminescent unit of the device of Kamatani and possess the benefits as described above taught by Kamatani.  See MPEP § 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art at the time the invention was made to specifically select thienyl, because it would have been choosing from the list of groups A specifically taught as suitable by Kamatani, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the luminescent unit of the device of Kamatani and possessing the benefits taught by Kamatani.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the general formula of Kamatani having the benefits as described above taught by Kamatani in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The device comprising the modified compound of Kamatani meets claims 29–31, 33, and 46–48.

For example, the modified compound of Kamatani is a compound of the claimed formula (1), (2), and (7) and the claimed formula (3) wherein:
	M31 represents iridium;
	A31 and A32 are each carbon;
	R33 and R34 represent hydrogen and R35 and R36 represent a substituent and are joined to form a ring;
	Z32 represents an aromatic heterocyclic ring (a thienyl ring);
	each of L32 and L33 are not required to be present;
	E31 is not required to be present;
	k represents an integer or 3;
	l represents an integer of 0;
	k + l is 3;
	S31 is a substituent (b), (f), (g), (k), (r), (s), (t), or (u), and/or S32 is a substituent (d) or (p);
	n is 0 or 1 and m is 0 or 1; and
	n + m is 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424. The examiner can normally be reached Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/E.M.D./Examiner, Art Unit 1786